 PRUDEN PRODUCTS COMPANY193Pruden Products CompanyandTracy Johnson, AnIndividual.Case 30-CA-631March 11, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn January 3, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case,' and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.TRIALEXAMINER'SDECISIONARTHUR M.GOLDBERG,Trial Examiner: Upon acharge filed on August7, 1967,1 by TracyJohnson,an individual,the Regional Director for the Board'sRegion 30 issued the complaint herein on Sep-tember 18 alleging that Pruden Products Company(herein called Respondent or the Company) hadviolated Section 8(a)(1) and(3) of the NationalLabor Relations Act, as amended(herein called theAct). The alleged violation of Section 8(a)(1) in-volved a threat of reprisal if the employees selecteda union to represent them.Respondent was allegedto have violated Section 8(a)(3) of the Act bydischargingTracyJohnson because of his activitieson behalf of the Pruden Products Shop Committeeor other union or protected activities.The com-plaint alleged and the answer denied that the Pru-den Products Shop Committee is a labor organiza-tion within the meaning of the Act.Respondent aswell denied threatening its employees as alleged,and averted that Johnson was discharged becausehe had been insubordinate and used abusive lan-guage toward members of management.Hearing was held on November 14 in Evansville,Wisconsin,atwhich all parties were representedand were afforded full opportunity to be heard, tointroduce evidence,to examine and cross-examinewitnesses,to present oral argument, and to filebriefs.Oral argument was waived by all parties.Briefswere filed by the Respondent and GeneralCounsel.Upon the entire record,my observation of thewitnesses and their demeanor,and my reading ofthe briefs,Imake the following:FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Pruden Products Com-pany, Evansville,Wisconsin, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'The Respondent's request for oral argument is_ hereby denied as therecord, including the exceptions and brief, adequately presents the issuesand positions of the parties2The Trial Examiner's findings and conclusions are based, in part, uponcredibility determinations, to which the Respondent has excepted Respon-dent also contends that the Trial Examiner was biased and prejudiced.After careful review of the record, we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all rele-vant evidenceAccordingly, we find no basis for this contention. Thecharge of bias and prejudice is also lacking in meritStandard Dry WallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3).I.THE BUSINESS OF THE RESPONDENTPruden Products Company is, and has been at alltimes material herein, a Wisconsin corporation witha plant and offices in Evansville, Wisconsin, whereit is engaged in the manufacture of steel buildings.During the calendar year preceding the hearingherein,Respondent sold and shipped products,valued in excess of $50,000, to points outside theState of Wisconsin.The complaint alleged, the answer admitted, andI find that Respondent is, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and meets the Board's standards for the asser-tion of its jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThreshold to consideration of the alleged unfairlabor practices is the question whether the Pruden'Unlessotherwise noted all dates hereinwere in 1967350-999 0 - 71 - 14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducts Shop Committee (herein called the Com-mittee), established by the Respondent for thestated purpose of meeting regularly with companyrepresentatives to act as liaison between the em-ployees and management on matters concerningthe employee-management relationship; for em-ployee and management representatives to acquainteach other with their problems and to discuss howbest to resolve those problems when possible; to actas a factfinding agency on employee reaction tomanagement proposals which affect them; to assistmanagement in establishing such plans or policiesmost acceptable to the employees; and, to submittomanagement, for its consideration, plans, poli-cies, or revision of resent policies which the Com-mittee feels wouldp be desirable, is a "labor or-ganization" within the meaning of Section 2(5) ofthe Act.'In 1961, as the Company and its employmentrollsgrew, Respondent formally established theCommittee. At that time a document setting up theCommittee was presented to the employees andposted on the bulletin board. In essence, it was pro-vided: that the purpose of the Committee is to serveasamedium for exchange of ideas betweenmanagement and the employees on matters directlyaffecting the employees and to assist in the formu-lation of plans and policies most acceptable tomanagement and the working force; the Committeeto consist of representatives from each departmentselected by the employees in a secret-ballot elec-tion who shall serve for a 1 year term, "the basicpremise in the Committee makeup is that every em-ployee shall be represented on the Committee by afellow employee whois familiarwith his workingconditions and requirements"; the Committee shallmeet with, management at regular monthly meetingsand at special meetings called by the committeechairman or at the request of a majority of theother committee members or of management; com-mittee meetings are to be so arranged so that over aperiod of,time half of the committee meeting timeshall be on company time and half on the Commit-tee's own, time; committee members are to securepermission from their foreman to attend committeemeetings on company time and the committeechairman is to secure permission from his foremanto leave his work beforecontacting the generalforeman and other committee members duringworking hours.'During'the 6 months preceding the events herein,as recorded in committee minutes introduced intoevidence; the Committee considered and discussedwith Respondent's representatives various mattersaffecting the employees' working conditions. In theminutes of the February 15 meeting the followingitems are noted: ventilation for plant 2; a request bythe shipping department that their - cranes bechecked for defects; and seniority, with the nota-tion that this subject was to be discussed withRespondent's executive vice president. The March6 minutes list the following subjects: ventilation forplant 2 and the checking of overhead cranes for de-fects and needed repairs; the quality control pro-gram; various job rates; heat in the shipping depart-ment at night; and a parking area. At the April 6meeting discussion was had on: ventilation of vari-ous plant areas; a number of incentive pay rates;and a program for the use of fire extinguishers. TheCommittee at its May 8 meeting discussed withmanagement: plant ventilation; incentive pay rates;a request that rain clothing be made available tothe shipping department; and sick pay, vacationpay, and seniority, with a notation that these sub-jects would be referred to higher management. Theminutes of the June 6 meeting list as subjects ofdiscussion: ventiliation of various plant areas; anumber of incentive pay rates; rain clothing for theshipping department; payment for time lost due toaccidents; sick pay and seniority; and fire hazardsin the plant. The July 13 minutes record discussionof. ventiliation; incentive rates; sick leave; vacationbenefits; seniority; and sick pay.'In 1966, the Committee presented a written listof proposals and requests with respect to a numberof matters within the scope of the employment rela-tionship. The Committee requested increased andrevised vacation benefits; a sick pay program; achange in the prevailing night pay bonus; and as-sumption by the Company of the entire cost ofhospital and medical insurance. The Company'swritten reply to the Committee's requests was for-mulated by Walter Spratler, Respondent's execu-tive vice president and Robert Levin, assistant plantsuperintendent.All of the Committee's requestswere denied. Subsequently the Committee met withSpratler who explained why the Company could notgrant their requests at that time. Spratler did agreeto supply additional safety clothing to the em-ployees and promised they would receive all thebenefits requested at the new year. About thebeginning of 1967 the Company assumed the entirecost of the employees' hospital-medical insurancewith some major medical insurance added to theplan.Assistant Plant Superintendent Levin testifiedthat as management representative at committeemeetings he listened to suggestions from committeemembers and where so empowered would "install"'Section 2(5) of the Act, 61 Stat 138, 29 U S C Sec 152(5) provides"The term 'labor organization' means any organization of any kind, or anyagency or employee representation committee or plan,in which employeesparticipate and which exists for the purpose,in whole or in part,of dealingwith employers concerning grievances,labor disputes,wages, rates of pay,hours of employment, or conditions of work "This summary of the Committee's purpose, structure, and procedure isbased on the 1961 document establishing the Committee, and the quotedmaterial is from that announcement This document was introduced intoevidence by Respondent'The foregoing list of subjects discussed at committee meetings does notexhaust the matters listed in the minutes of committee meetings PRUDEN PRODUCTS COMPANYsuggestions based on safety' or which would benefitthe employees and the Company. If beyond hispower to act, Levin would refer the Committee'ssuggestions to higher authority.All things considered, I find that the Committeeexists for the purpose, in part at least, "of dealingwith employees concerning ... rates of pay ... orconditions of work"6 and is a "labor organization"within the meaning of Section 2(5) of the Act.N.L.R.B. v, Cabot Carbon Co.,360 U.S. 203.III.THE UNFAIR LABOR PRACTICESA. BackgroundTracy Johnson, the Charging Party, was hired byRespondent on April 4, 1964, and 3 weeks laterwas classified as a certified welder, the job he helduntil discharged on August 3. Johnson received theusual cost-of-living and general increases. At thetime of his discharge, in addition to his base rate of$2.50 per hour, Johnson was averaging $60 perweek in production bonuses.In July 1964 Johnson was elected to the Commit-tee and thereafter the other committee membersselected him to be chairman, a position he helduntil discharged. Johnson testified that as a memberof the Committee he dealt with management per-sonnel on an individual basis as well as at monthlycommittee meetings. Levin, assistant plant superin-tendent, testified that some of his meetings withJohnson,atwhich they discussed employeeproblems or areas of concern, were at Johnson'swork station and others took place in Levin's of-fice.These sessions took place during the day,Levin testified, and on some of those occasionsJohnson had come to Levin's.office on his own in-itiative.Though there was a plant rule, of whichboth Levin and Johnson were aware, that em-ployees were not to leave their work areas withoutpermission from their foreman, Levin did not al-ways determine that Johnson had obtained suchpermission before coming to the office.Levin recalled that at - one of his individualmeetings with Johnson they had discussed an incen-tive rate. Johnson recalled discussing a rate in theweldingdepartmentwithLevin and ForemanHamilton. Johnson testified as well to meetings withLevin at which they discussed the out-of-senioritylayoff of welder Ed Yanuk and the out-of-senioritytransfer of employee Harold Lee. Dissatisfied withLevin's answer in the Lee case, Johnson took the'NLR.Bv.GulfPoirerCo,384F2d822(CA 5)As to "dealing with employers concerning grievances,"see section III,A, infrarThis account of the Lee grievance is based on Johnson's uncon-tradicted testimony Spratler testified but did not refer to the incident" Kufahl,committee member from the shipping department,during histestimony,recalled Johnson's threat to turn to a union if no seniority pro-gram developed Levin also remembered that Johnson had said he wouldgo to a union However,Levin denied having previously discussed seniority195matter up with inspector Bernstein and Lee'sforeman. Early in February 1967 Johnson discussedthe Lee case with Walter Spratler, company execu-tive vice president. Johnson told Spratler that theCompany should have a seniority system. FurtherJohnson urged that if a man were to be laid off outof seniority he and his committee representativeshould have the opportunity of a hearing in thelayoff. Spratler agreed that in the case of layoff orreprimand the employees should have the right to ahearing.'B.The Seniority IssueIn 1965 Johnson pursued with Levin the layoff ofwelder Ed Yanuk. Other weldersjuniorin seniorityto Yanuk had been retained while Yanuk was letgo.At that time Johnson urged that there be"something on seniority." At the least, Johnson toldLevin,a reasonfor a layoff out of seniority shouldbe given to the Committee and_ everyone con-cerned.When he had taken the matter of Howard Lee'stransfer to Executive Vice President Spratler, John-son had urged adoption of a seniority system.As noted, the subject of senioritywas raised atthe February15 meetingof the Committee. Levintestified that at that time he admonished the Com-mittee that it was nota negotiating committeebecause it seemed to him that the Committee wastrying to negotiate or demand a seniorityprogram.None the less, the minutes for the February meet-ing note that the question of seniority was to bereferred to the Company's executive vice president.Thereafter, seniority was discussed at thecommit-tee meetings in May (with a notation in theminutesthat the subject was to be referred to highermanagement) and again at the meetings of Juneand July.At the July 13 committee meeting Johnson urgedadoption of a written seniority program. Levin andCompany Personnel Director Yerke promised tohave something on seniority for the August meet-ing.When Johnson said that if Respondent did notact on the seniority question he "would be the firstto try to get a union," Levin stated that a unionwould do the employees no good and they would besorry if they selected a union.'Although the Februaryminutesnoted thatseniority would be referred to Spratler and the Mayminutes stated that the subject would go to higherauthority, which Spratler said meant him; Spratleralthough he also testified that at the February meeting he admonished theCommittee when it demanded a seniority program I credit Johnson'stestimony that Levin had said a union would do the employees no good andthat they would be sorry if they turned to a union I find that these state-ments violated Section 8(a)( I) of the Act. Alone among the witnessesJohnson claimed that he had a similar exchange with Levin at the Junemeeting The weight of the evidence is that Levin did not attend the Junemeeting and I do not credit Johnson on this point 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould recall no discussion of seniority with Levinuntil-after August 3, the day of Johnson's discharge.C.The Discharge of Tracy Johnson1.The events of August 3a.The conversation in Levin's officeOn August 2, Johnson learned from Smith, theassistantforeman in the shipping department, of theimpending layoff of Larry Schauer. Smith couldoffer no reason for Schauer's layoff while men ju-nior in seniority to him were being retained. Laterthat day Johnson and Edward Kufahl, committeerepresentativefrom the shipping department,agreed to pursue the Schauer layoff on August 3.Early in the morning of August 3 Johnson andKufahl looked for but could not find Gissing,shipping department traffic manager. Johnson alsotried to locate his foreman,Hamilton, but could notfind him.Johnson and Kufahl then went to Robert Levin's-office, arriving there about 8:30 a.m. At that timeJames E. Lamont was seated at his desk about 4 to6 feet from Levin's partitioned area, and GeorgeLundy was some 10 to 12 feet away.Johnson told Levin that they were there to seekan explanation for Schauer's layoff. Johnson ex-plained that Schauer had more seniority than otherswho were retained. They had been through this be-fore, Johnson said, and it seemed to him theyshould be getting some sort of understanding onseniority.Levin asked if they had been to seeGissing. Johnson replied they had been unable tofind the traffic manager. Levin then told the com-mitteemembers that he knew nothing about theSchauer layoff.When Levin told Johnson thatmanagementwas running the plant Johnson repliedthat he understood that, but the seniority questionhad to be straightened out. They then rehashed theYanuk layoff of 1965. From time to time Kufahljoined thediscussion.At this point Levin asked ifJohnson had obtainedpermissionfrom his foremanto leave the welding department. Johnson repliedthat he had been unable to find Hamilton. Thediscussionwent on with both Johnson and Levinraisingtheir voices. Johnson insisted that somethingbe done about the Schauer layoff and asked' to seetopmanagement.From Levin's office the three,Levin, Johnson, and Kufahl, went to the office ofWalter Spratler, company executive vice president.'Levin'sversionof the conversation in his officesubstantially agreed with that offered by Johnson.However, Levin testified that Johnson used a four-letterword in characterizing Schauer's layoff.Further,Levinclaimed, Johnson said he was "damnsick and tired"and wanted the seniority issue set-tled one way or the other.Johnson refused to waituntil the next committee meeting'the followingweek and' insisted on a meeting with highermanagement.Levin then asked if Johnson had hisforeman's permission to be out of the welding de-partment and, when Johnson said he did not, Levinasked why,since,he said,Johnson knew the properprocedure.To that,Levin testified,Johnsonreplied,"G-d damnyou, if youdon't set up a meet-ing at the top, I am going to -go ahead."Then,Levinsaid,he warned Johnson to watch himself ashe was being insubordinate.To this,Levin testified,Johnson replied with a four-letter word and askedwhat the assistant plant,superintendent planned todo about it.Thereafterthe meeting moved to Sprat-ler's' office.Three witnesses to the conversationtestified.Allare presently employed by Respondent.Kufahl andLundy corroborated Johnson'sdenial-that he hadused any invective or directed any abusive remarkstowardLevin.James Lamont testified in support ofLevin.Lamont appeared to be'confused betweentheconversation in question and a later talkbetweenLevinand Johnson when the latter wasdischarged.In the first conversation arrangementswere made for Johnson to see "top management"and an appointmentwithYerkewas set in thesecond. Lamont turned this around.-More impor-tant,Lamont testifiedthat Levindid not raise hisvoice on August 3, indeed Lamont could not recallever having heard Levin raise his voice.This wasnot theLevinwho testified in this hearing andraised his voice during a routine cross-examination.Weighing heavier than the little credence I give toLamont's testimony is the favorable view I take ofLundy andKufahl.Both testified against the in-terest of their employer andLundy wasin-directconflict with Respondent'splant superintendent,Ellis, and its personnel director,Yerke, as well aswith Levin. SeeFederalEnvelope Co., Div. of Na-tionwide Papers,147 NLRB 1030, 1036. Lundy wasa sincere and straightforward witness and I credithim in all particulars.Thus,Icredit Johnson, ascorroboratedby Lundy andKufahl,that he used noinvective,used no abusive, language and did notswear in his conversation with Levin.b.The meeting in Spratler's office andJohnson'sdischargeFromLevin's officethe three went to'Spratler'soffice.There Levintold Spratler that Johnson hadbeen insubordinate and had spoken to Levin withdisrespect.10 Spratler was told of Schauer's layoff" The foregoing account of the meeting in Levin's office is based on asynthesis of the credited testimony of Johnson, Kufahl, and Lundy"'Levin claimed to have told Spratler that Johnson used "loud and-abu-sive language and swearing "Spratler testified but remembered Levin say-ing only that Johnson had raised his voice and left his department withoutpermission Kufahl, who had been present in Spratler's office, could not re-call that Levin at that time had complained of Johnson swearing at him Ifind that Levin had not leveled an accusation of swearing by Johnson whileexplaining to Spratler the earlier events of August 3. This omission fromLevin's report to Spratler lends further support to my finding that Johnsonwas innocent of the charge that he used offcolor language and swore atLevin PRUDEN PRODUCTS COMPANY197and the events which followed.Spratler advised Ku-fahl to return to his department and take up thelayoff with Gissing, the trafficmanager.Johnson,Spratler said, would be given a writtenreprimandfor having left his department without permission.Levin, Johnson, and Kufahl then returned to theirrespective tasks.Later that morning Johnson was called to Levin'soffice and discharged because of his insubordina-tion and swearing at-Levin. Johnson denied havingcommitted the complained of acts and asked thatKufahl be called to support him. Levin refused tocallKufahl and only permitted Johnson to seeYerke for an exit interview. Subsequently Johnsonmet Lundy in the lunchroom and appealed to himto support Johnson's denials. Lundy refused tospeak here. However, Lundy testified, he told bothYerke and Plant Superintendent Ellis that Johnsonwas correct in his denial of Levin's charges. I creditLundy's testimony over Yerke's and Ellis' claimthat Lundy refused to become involved and wouldnot speak of the incident.2.Conclusions and FindingsIhave heretofore found that the Committee is alabor organization within the meaning of the Act. Ihave further found that on past occasions Johnson,as chairman and member of the Committee, haddiscussed grievances with Levin and other manage-ment personnel. When doing so he was engaged inactivity protected by the Act. Accordingly, whileengaged in the discussion with Levin concerning alayoff out of seniority, early on the morning of hisdischarge, Johnson was similarly acting within theAct's protection.Metal Blast, Inc. v. N.L.R.B., 324F.2d 602, 603 (C.A. 6).There remains for consideration the grounds fordischarge proffered by the Company, that Johnsonswore at Levin and was insubordinate in leaving hisdepartment without permission. As to the swearingcharge I have found that the credited testimonysupports Johnson's denial of this accusation. ITurning to the charge that Johnson left his depart-ment without permission from the foreman, I notethat Levin himself testified that on other occasionsJohnson had come to the office uninvited andLevin had not raised the issue of Johnson beingaway from his work area. Johnson's claim that hehad, without success, looked for Hamilton beforecoming to Levin's office stands unrebutted on therecord. In any event I find that the asserted breachof this rule is not the true reason for the discharge.Ifind that Johnson was discharged because hetoo vigorously sought company adoption of aseniority policy. On the day of his discharge John-son was attempting to bring this issue to a headafterRespondent had for months successfullyavoidedmeeting the problem. The committeeminutes for February and May carried notationsthat the seniority question would be referred toSpratler, company executive vice president. Theminutes for June indicated that only Spratler'sabsence prevented discussion of the seniority issue.Yet, Spratler testified that he did notdiscussseniority with Levin, management representative tothe Committee,untilafter Johnson's discharge onAugust 3. Thus, by pressing for an answer one wayor the other on a seniority program; by demandinga meeting then with top management (Spratler) onthe seniorityissue,Johnson threatened to exposethe less than candid answers the Committee hadbeen receiving in response to its request for aseniority program.Moreover, hanging over thisdiscussion of seniority on August 3 was Johnson'sthreat of July 13, to turn to a union if the Companyfailed to act on the request for a seniority plan. Ac-cordingly, I find that Johnson was discharged forhis activities in pursuing, in behalf of the Commit-tee, its demand for a seniority policy."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occuring in connection with the in-terstate operations of'Respondent, described in sec-tion I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesobstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.HavingfoundthatRespondentunlawfullydischarged Tracy Johnson, I shall recommend thatRespondent be ordered to reinstate him to hisformer or a substantially equivalent position of em-ployment, without prejudice to his seniority andother rights and privileges, and to make him wholefor any loss of earnings suffered as a result ofI' Johnson,as he had done in the past, initiated this meeting with Levinin his capacity of committee chairman and member The discussion of theseniority grievance was a heated one with both Levin and Johnson raisingtheir voices Even if I were to credit Levin and Lamont, which I do not, Iwould not find that the language they claimed he had used would removeJohnson from the protection of Section 7 of the Act.ThorPoiier Tool Co ,148 NLRB 1379, enfd 351 F 2d 584 (C A 7)i' Just before the close of the hearing Norman Yerke, Respondent's per-sonnel manager, revealed that the Teamsters Union petitioned for an elec-tion on August 17 Though he could not pinpoint the date when he firstbecame aware of the Teamsters organizing activity, Yerke opined that "itwas a couple of weeks" before the petition was filed The Teamsters wassoundly defeated in the election on September 29, The Committee was noton the ballot 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's unlawful conduct. Backpay shall becomputed in the manner set forth in FW.Wool-worth Company,90 NLRB 289, with interest addedthereto in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon theentire record in this case, I make the following.CONCLUSIONS OF LAW1.Pruden Products Company is an employerwithin the meaning of the law.2.Pruden Products Shop Committee is a labororganization within the meaning of the Act.3.By engaging in certain described conductreferred to hereinabove, in section III, B, hereof,Respondent interferedwith,restrained,andcoerced its employees in the exercise of rightsguaranteed to them in Section 7 of the Act, andthereby has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section8(a)(l) of the Act.4.By engaging in the conduct described in sec-tion III, C, above, Respondent discriminated againstTracy Johnson in regard to his tenure of employ-ment, in order to discourage activities protected bySection 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.fered by reason of Respondent's discriminationagainst him as set forth'in that section of this TrialExaminer's Decision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board and its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze and com-pute the amount of backpay due and all rightsunder the terms of this Recommended Order.(c)Notify Tracy Johnson if presently serving inthe Armed Forces of the United States of his righttofullreinstatementupon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its premises in Evansville, Wisconsin,copies of the attached notice marked "Appen-dix."13 Copies of said notice, on forms provided bythe Regional Director for Region 30, -after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered byother material.(e)Notify the Regional Director for Region 30,inwriting, within 20 days from the receipt of thisDecision,what steps it has taken to complytherewith.14RECOMMENDED ORDERThe Respondent, Pruden Products Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees that a union woulddo them no good and that they would be sorry ifthey chose a union to represent them.(b)Discouraging membership in the Committee,or in any other labor organization, by dischargingor in any other manner discriminating against em-ployees in regard to their hire or tenure of employ-ment or any term or condition of employment.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theirright to self-organization, to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the Act, or torefrain from any and all such activities.2.Take the following affirmative action which Ifind will effectuate the purposes of the Act:(a)Offer to Tracy Johnson immediate and fullreinstatement to his former or a substantiallyequivalentposition,withoutprejudice to hisseniority and other rights and privileges, and makehim whole for any loss of earnings he may have suf-i ` In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT threaten our employees that aunion will do them no good.WE WILL NOT threaten our employees thatthey will be sorry if they choose a union torepresent them. PRUDENT PRODUCTS COMPANYWE WILL NOT discourage our employeesfrom supporting or working for the goals of thePruden Products Shop Committee, or anyother labor organization, by firing any of ouremployees.WE WILL NOT in any like or related mannerinterferewith the rights of our employeesunder the law, or force them to give up any oftheir rights under the law.WE WILL offer his job back to Tracy Johnsonand give him backpay from the date he wasdischarged.WE WILL notify Tracy Johnson if presentlyserving in the Armed Forces of the UnitedStates of his right to full reinstatement uponapplication in accordance with the SelectiveService Act and the Universal Military Train-ingand ServiceAct,asamended, afterdischarge from the Armed Forces.199All of our employees are free to become orremain, or refrain from becoming or remaining,members of any labor organization.PRUDEN PRODUCTSCOMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any questions concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,Second Floor Commerce Building, 744North Fourth Street, Milwaukee, Wisconsin 53202,Telephone 272-3861.